Citation Nr: 1114390	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  08-22 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than February 3, 2006, for the grant of service connection for diabetes type II.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In this rating decision, the RO also denied the Veteran's claim for an eyesight disorder.  The Veteran initially filed a Notice of Disagreement with respect to this claim, but later withdrew it.  See June 2008 Substantive Appeal.  Accordingly, this issue is not before the Board.  

In his Substantive Appeal, the Veteran also requested a hearing before the Board.  However, he later withdrew this request.  See October 2008 hearing election form.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran did not file a claim for service connection of diabetes type II within the first post-service year and the earliest date VA received a communication from the Veteran seeking benefits for diabetes type II was February 3, 2006.


CONCLUSION OF LAW

The requirements for an effective date earlier than February 3, 2006, for the award of service connection for diabetes type II have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim for entitlement to an earlier effective date for the grant of service connection for diabetes type II, in such cases where the claim has been granted and an effective date has been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  It is noted in this regard that the Veteran was informed of how VA determines the effective date of an award in a March 2006 letter issued prior to the rating decision on appeal.  

Under the circumstances of this case, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

The Veteran has appealed the issue of entitlement to an effective date prior to February 3. 2006, for the grant of service connection for diabetes type II.  The effective date of an award of a claim on a presumptive basis is the date entitlement arose, if the claim is received within 1 year after separation from active duty.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(ii).  Otherwise, the effective date of the claim is the date that VA received the claim or the date that entitlement arose, whichever is later.  Id.  Where the requirements for service connection are met during service, the effective date will be the day following separation from service if there was continuous active service following the period of service upon which the presumption is based and a claim is received within 1 year after separation from active duty.  Id.  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010).  Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2010).

The Veteran seeks an effective date 1 year prior to the date that VA received his claim.  He contends that as the medical evidence clearly shows that he was diagnosed as having diabetes mellitus in February 2003, that this should substantiate an effective date 1 year prior to February 3, 2006.  See September 2006 statement from Veteran.  

A review of the record discloses no communication from the Veteran received by VA prior to February 3, 2006, seeking entitlement to service connection for diabetes type II.  See VA Form 21-526 date-stamped February 3, 2006, by the RO.  Indeed, the Veteran does not contend that he ever communicated an intent to seek such benefits prior to this communication.  

The Board finds that the claim must be denied.  The Board finds no legal basis for awarding service connection for diabetes type II prior to February 3, 2006.  Specifically, there is no evidence of a formal claim or written intent to file a claim for service connection for diabetes type II that is dated prior to February 3, 2006.  See 38 C.F.R. §§ 3.155.  The Veteran did not communicate an intention to seek benefits within the first post-service year.  38 C.F.R. § 3.400(b)(2)(ii).  Accordingly, the claim must be denied. 

In reaching this decision, the Board notes that the Veteran is requesting an effective date of February 3, 2005.  It is unclear to the Board upon what authority the Veteran is relying in regards to this assertion; however, the Board does note that with respect to claims for increased evaluations, the earliest date that it is factually ascertainable that an increase in disability occurred may be assigned as an effective date if the request for an increase is received within one year from such date.  See 38 C.F.R. § 3.400(o)(2).  However, this is not an increased evaluation claim and these regulatory provisions are thus inapplicable. 

The Board recognizes that there is a limited exception to the statutory provisions governing the assignment of effective dates for Vietnam veterans who have a covered herbicide disease.  See 38 C.F.R. § 3.816 (21010).  This regulation is intended to implement orders of a United States district court in the class action of Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer et al v. Veterans Admin. of the Gov't of the U. S., 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III).

However, the evidence does not suggest, and the Veteran has not otherwise argued facts that would suggest, that his claim meets the requirements for this regulation to be applicable.  The Veteran was not denied compensation for diabetes between September 25, 1985, and May 3, 1989; the Veteran's claim for service connection was not pending before VA on May 3, 1989; the Veteran's claim was not received by VA between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for diabetes (2001); and the Veteran's claim was not received within one year from the date of his separation from service.  When none of the requirements are met, as is the case here, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4) (2010).

In summary, for the reasons and bases set forth above, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for awards based on original claims.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).


ORDER

Entitlement to an effective date earlier than February 3, 2006, for the grant of service connection for diabetes type II is denied.


REMAND

If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2.  VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

In August 2006 the Veteran was afforded a VA audiologic examination in furtherance of obtaining an etiological opinion on his tinnitus.  The report of this examination notes noise exposure without hearing protection both in service and post-service.  The examiner commented that the Veteran's tinnitus was less likely than not caused by or a result of the Veteran's military service.  With respect to rationale, the examiner explained that the Veteran had a history of post-service occupational noise exposure without hearing protection.  Yet, the examiner explained that in a recent study, the Institute of Medicine (IOM) concluded that tinnitus can be delayed in onset.  It is thus unclear to the Board to which noise exposure, either in or post-service, that the examiner is referring to in terms of delayed-onset tinnitus.  Accordingly, the examination report must be returned for clarification.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder to the examiner who performed the August 2006 examination (if available) to obtain an addendum opinion as to the etiology of the Veteran's tinnitus.  The examiner is asked to review the August 2006 examination report in conjunction with the claims file and offer rationale for his opinion Veteran's tinnitus was less likely than not caused by or a result of the Veteran's military service.  The examiner is asked to address whether the Veteran's tinnitus (apparently of delayed onset) is at least as likely as not (a 50 percent or greater probability) due to military noise exposure or rather the Veteran's history of post-service noise exposure.  In this regard the examiner is asked to address the referenced IMO study noting that tinnitus can have a delayed onset.

If the examiner who performed the December 2006 examination finds that another examination is necessary or is unavailable to complete this addendum, the Veteran should be scheduled for a new examination.

The claims folder must be made available to the examiner for review in conjunction with the addendum or examination.  Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  After the development directed above has been completed to the extent possible, readjudicate the issue on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


